

116 HR 4687 IH: Sustainable Municipal Access to Resilient Technology in Infrastructure Act
U.S. House of Representatives
2019-10-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4687IN THE HOUSE OF REPRESENTATIVESOctober 16, 2019Mr. Rouda (for himself, Mr. Babin, Mrs. Napolitano, and Mr. Norman) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Science, Space, and Technology, Agriculture, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo waive certain procurement provisions for a project that receives funds from certain Federal
			 agencies.
	
 1.Short titleThis Act may be cited as the Sustainable Municipal Access to Resilient Technology in Infrastructure Act or the SMART Infrastructure Act. 2.Fair and open competition requirements (a)In generalA State, or locality, in accordance with State and local procurement requirements, that receives funds from the Federal Highway Administration, the Army Corps of Engineers, the Environmental Protection Agency, or the Department of Agriculture shall require open and free competition among suppliers of construction materials. The State or locality shall have the flexibility to select appropriate construction materials that meet the performance requirements of the contract and enhance the service life, sustainability, and resiliency of the project.
 (b)Construction materialSubject to subsection (a), after the date of enactment of this Act, a State or local government shall bid all technically qualified material unless there is an engineering or economic justification for selecting one material. Before a procurement is made, a clear description of the performance requirements for construction materials shall be disclosed in the request for proposals.
 (c)Statutory constructionNothing in this section shall be construed to waive any requirements or standards in any provision of law commonly known as Buy America.
			3.Interagency task force
 (a)Establishment of task forceNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation, the Administrator of the Environmental Protection Agency, the Assistant Secretary of the Army for Civil Works and the Secretary of Agriculture shall establish an interagency task force.
 (b)Comprehensive reportNot later than 1 year after the establishment of the interagency task force under subsection (a), the task force shall issue a comprehensive report that includes the following for federally funded infrastructure projects:
 (1)Reviews of competition for materials in infrastructure projects and how States and local governments are succeeding or failing in ensuring that the bidding process allows for innovative material to be incorporated into new projects.
 (2)Provides recommendations for incorporating advanced technologies and innovative materials that prioritize sustainability and resiliency in infrastructure projects.
 (3)Identifies procurement practices at the State and local level that are an artificial barrier to competition for new and innovative materials.
 (4)Provides recommendations for eliminating any barriers identified in paragraph (3) and how the Federal Government can help ensure open competition and competitive bidding processes for all materials used in federally funded infrastructure projects.
 (5)Reviews how States approve materials and make material recommendations at the local level via preapproved lists.
 (6)Provides recommendations for incorporating life-cycle assessment, resilience, and sustainability into procurement decisions.
				